﻿Mr. President, a well-deserved tribute has unanimously been paid to you and, through you, to your country, by your unanimous election to the presidency of the thirty-fourth session of the General Assembly. Algeria would like to be fully associated with that tribute, since it is a matter of great pleasure to us that you and your country, with which we have so many ties of friendship, have been so honoured. Through this election we have tried to pay a tremendous debt of gratitude which has been contracted by the community of oppressed peoples towards the Chairman of the Special Committee on decolonization, who has made an enormous contribution to conquering what is the most precious possession for a people, namely, liberty. Through this election we also felt that we were expressing to you the respect that we have for the United Republic of Tanzania, that worthy country, to its responsible President and to its courageous people.
343.	If traditionally our session opens with a general debate, it is undoubtedly in order to encourage some thinking about the state of our world. We should take this opportunity to take a good look at the turbulence which has shaken our planet.
344.	Economic problems have often been the root- cause of the conflicts and tensions which have been a feature of the history of mankind. Unfortunately, this still remains true today, and probably more so than ever.
345.	For us, the developing countries, whose daily concern is to try to satisfy the vital and the most elementary needs of our peoples whose very survival is threatened, prosperity remains a theory. At a time when man's capacity to influence nature in order to remove the evils which afflict him is prodigious, such a situation is intolerable.
346.	A system of international economic relations which sacrifices, as it were, two people for the rather precarious happiness of a third is fundamentally reprehensible and has in fact been condemned. The law of the jungle, the "law" of the strongest, the spirit of domination, the policy of conquest or reconquest, and expansionist greed continue to be rife in our world, unfortunately, despite the most exalted affirmations of principle, despite window-dressing, and despite the grievous inadequacies of our Organization.
347.	Colonialist forces are once again sharpening their rivalries and, in a state of military preparedness which is at our expense, they measure their relative strength by the way in which they are able to nullify our power to manoeuvre, our margin for decision, and, in a word, our independence and our development.
348.	A lot is said about detente. But we cannot thereby disregard the liberation movements of peoples in Africa, Asia and Latin America. Equilibrium between the great Powers alone does not mean balance throughout the world—a balance which cannot be brought about by disregarding the freedom of other peoples, because without the freedom of peoples there is no liberty or justice for the entire world, and because equilibrium can only be the result of everyone's enjoyment of the fruits of the earth, and not the result of the economic, political or military domination of one side by the other.
349.	In the face of this world-wide disorder, the countries of the third world are pursuing their struggle, both political and economic, approaching the problems both by way of challenge and participation.
350.	First the challenge: the rich are being challenged by the poor. This challenging will only cease when the present oligarchic system, which is based on the exploitation of the largest possible number of people, gives way to the advent of a new international economic and political order which is more just and which is based on the coherent and integrated development of the entire world and on the right of all peoples to progress.
351.	Secondly the participation: it is the participation of all our countries in bringing about the better happiness of the world. We wish to cease being the fulcrums for alien economic, political and military strategies. We wish no longer to be the prey of those who are stronger and wealthier. We wish to regain our legitimate right to participate in our own history and in the history of the world. We wish to contribute to the elimination of waves of political instability in various parts of our globe; we wish to struggle against areas where power is concentrated; we wish to expand the representative nature of the decision-making centres in international relations; in other words, we seek to make international relations as a whole more democratic.
352.	The "status of second-class citizen" which is accorded to the countries of the third world in world affairs is not in keeping with the immensity of their natural wealth, their considerable demographic weight or the importance of the markets which they represent. It is this institutionalized gap created by an oligarchic system—a danger to the security of the world—which justifies our challenge and calls for our participation. The developing countries consider that all world affairs are of equal concern to them as they are to the great Powers and that nothing which affects their future should be considered, examined, debated or, a fortiori, decided without their participation.
353.	Among the major problems which will affect the future of mankind and whose satisfactory solution must involve the participation of the entire membership of the international community we must necessarily include the building and safeguarding of peace, which is the key problem of our time. Our countries, whose weakness makes us the first victims of war, attach genuine importance to peace. Furthermore, it is a question not only of safeguarding ourselves and our development in all areas, but even, in certain circumstances, of preserving mankind as a whole.
354.	Peace is indivisible. Peace within the boundaries of the developed world does not necessarily mean peace for the world as a whole, just as detente should not simply consist in eliminating tensions in the developed northern part of the planet in order to transfer those tensions to the third world, to the detriment of those who are weakest and poorest in it.
355.	We cannot bring about global and lasting peace without profoundly questioning the present system of international relations, a system which is the root-cause of war, if only by reason of the fact that it was established by a small number of States for their benefit and to the detriment of all the others.
356.	It is abundantly clear today that international economic questions must be seen in terms of world security and that, conversely, world security must be seen in economic terms. The recognition of the predominance of economics is further borne out by the awareness of the impact of "economic factors" on the security of the world.
357.	The crisis which has prevailed since the beginning of the present decade could have brought about a restructuring of the world economy in keeping with the imperative need for a balanced development of the entire planet. That would have been the case had action been taken on the declarations adopted by various special sessions of the United Nations General Assembly devoted to development and to disarmament. But the blind intransigence and, I would even say, the unrepentant selfishness of the wealthy countries have unfortunately ruled otherwise.
358.	In the face of a situation which is becoming intolerable, the international community, as if beset by impotence, seems resigned to events. In this connexion the paralysis which is a characteristic feature of present international economic negotiations stands in stark contrast with the professions of faith in dialogue, the regularity of which can no longer disguise their Platonic nature.
359.	Is it not in fact the logic of confrontation which continues to predominate? Growing protectionism with regard to the products of the South and the manipulation of gold, of reserve currencies and of the monetary system generally speaking in order to serve the sole interests of the wealthy countries, not to mention the devising of doctrines of military intervention towards certain countries of the South, can hardly be said to reflect a spirit of co-operation.
360.	Now, therefore, can we be surprised at the legitimate reaction of those developing countries in a position slightly to offset the effects on their economies of imported inflation and the depreciation of reserve currencies?
361.	We are forced to note that, to say the least, awareness is lagging behind actuality. Indeed, at a time when interdependence among nations, although it is still unbalanced, is now becoming a reality, the developed countries continue in their own contexts to seek solutions to their own problems without really being concerned about the impact which those solutions might have on the economies of the countries of the third world.
362.	The joint search for solutions to international economic problems should not be confined, as certain countries have suggested, to the question of energy alone. Far be it, for us to underestimate the importance of this matter, whether it be a question of its trade aspects or the imperative need for us all to ensure a smooth transition to the utilization of new sources of energy. But it would be mistaken to believe, or even to give the impression, that a selective approach of this kind could have any chance of success. Indeed, if it is true that international co-operation is necessary in this area, as in others which are of fundamental importance such .as development, world trade, raw materials and financial and monetary matters, the very interdependence of these problems means that this co-operation can be effective Only in terms of a global approach and on the basis of equity and mutual interest.
363.	On the basis of this premise, and having learned from past experience, Algeria at the Sixth Conference of Heads of State or Government of Non-Aligned Countries, held in Havana, proposed conducting with the developed countries global negotiations on international economic co-operation for development. Representatives are now familiar with this proposal, since it has already been officially introduced by the Group of 77 at the last session of the Committee of the Whole Established under General Assembly Resolution 32/ 174.
364.	Global negotiation by its very nature makes it impossible to give precedence to any particular topic over the others which have to be considered. This type of negotiation necessarily means that there has to be a concurrent consideration of all the subjects that have been identified, whether in the area of energy, financing and currency, raw materials, or trade and development, in order to achieve a concrete and coherent set of results affecting all of these questions.
365.	Nor is it a question of proposing new machinery or a new forum. The existing bodies of the General Assembly, which allow of universal participation which is the only guarantee that the interests of all Stales, large and small, are served, could as we see it be the framework for such negotiation.
366.	It will thus be the first time that a substantive discussion can be initiated under the aegis of this Assembly on topics that are normally dealt with outside or on the fringe of this Organization and in terms of the other components of the new order from which they can no longer be dissociated. After initiatives of restricted negotiation proved fruitless in the absence of a genuine mandate conferred upon the negotiating countries by the rest of the international community, these questions will be taken up in an integrated way also for the first time by the community of nations.
367.	In doing this, we will only be recognizing the obvious fact that a global problem demands a global solution, since no country is free from its obligation to contribute, according to its means, of course, to bridge the growing gap between opulence and destitution which is endangering the survival of us all. 
368.	The success of these planned global negotiations will of course be far from having been achieved simply by reason of any decision taken on the subject by the present session. It will essentially depend on a positive change in the attitude of the developed countries, or even an actual conversion in certain cases vis-a-vis the ideals inherent in the new international order.
369.	We can never overstress the fact that the new international economic order is fundamentally a political objective. It is a question of forging a more just and more equitable world, without which the sources of friction and even confrontation will only grow apace. Our global negotiation is a first genuine step towards establishing new relations between men, thus providing future generations of this earth with a calmer future.
370.	In our world which is so grievously in need of justice, development and freedom, a structural revolution should therefore be set under way. This structural revolution put an end to political and economic "order' ' which the inequities inherent in it have completely condemned. This structural revolution will get our world out of this aberrant system which belongs to a stone-age mentality. The community of the poor, those who have been perennially forgotten by history, are clamouring for the advent of this new structural revolution. But we would also appeal to the community of the wealthy, also and above all, to work to bring this about so that it can be part of the history of mankind. The task undoubtedly requires changes, even far-reaching upheavals.
371.	We must all be the architects of this change, the extent of which is unprecedented in the history of mankind. The road is long, in keeping with such a gigantic goal. However, we are condemned to work together. Although today our world consists of the wealthy and the deprived, of takers and taken, our humanity will not be advanced by our building the world—even were it possible to do so—on the basis of an inverted equation in which the rich would be relegated to the status of the poor and vice versa. On the contrary, all men must work towards integrated, balanced and genuinely concerted development.
372.	In this task for the good of all mankind there is no place for short-term solutions. It is to the benefit of all to initiate a permanent and sincere dialogue and to inform it with a constructive spirit in order that the just interests of each of us can be clearly perceived and be given legitimate satisfaction.
373.	The international community is more than ever aware of the extreme gravity of certain situations in the world and of the serious risk of their spreading. It is encouraging, however, that in the face of the continual denial of the rights of peoples, international solidarity is growing ever stronger. The legitimate representatives of struggling peoples have been recognized and acknowledged by an ever-growing majority of the international community.
374.	In this connexion, SWAPO and the Patriotic Front of Zimbabwe were recently received in Havana as full members of the family of non-aligned nations. The PLO, apart from the natural solidarity it has long enjoyed from the non-aligned countries, is today recognized as the sole and legitimate representative of the Palestinian people by a growing number of countries. The Frente POLISARIO, whose struggle has attested to the national existence of the people of Western Sahara, has gained international acceptance, as borne out by the recognition by many States of the Saharan Arab Democratic Republic in recent months.
375.	These political and diplomatic successes are of course highly significant of the vitality and youth of the struggle of peoples for recognition of their rights, but they also remind us that the world in which we live is still marked by an antagonism that pits the forces of domination and enslavement against the forces of liberation and emancipation.
376.	In this connexion, southern Africa is a gigantic base from which racist regimes and imperialism— whose faithful agents they are—are launching their offensives against our freedom, our dignity, our independence and our resources.
377.	The corner-stone of the imperialist strategy is made up of the desire to set up a system of power that gives the appearance of change but leaves the foundations intact. In Rhodesia and Namibia, an attempt is being made to impose a uniform policy to the detriment of the rights of the peoples of that region, whose legitimacy has been firmly recognized by the international community.
378.	Our duty today is not only to affirm our solidarity and give concrete expression to our support for the peoples of southern Africa. Our duty is to go even further and to take the necessary steps required by the exceptional seriousness of a situation that has been going on for more than 30 years in the form of an arrogant defiance of the international community as a whole. Our Organization must take historic decisions on this matter here and now. The Charter, as we know, provides ample means for doing so. Along with the solutions provided to us by the Charter, we must solemnly remind the Powers that are directly or indirectly supporting the racist regimes of their grave responsibilities and take vigorous initiatives to forge in a definite way the destiny of southern Africa.
379.	The strategy being employed in Africa finds its logical extension in the Middle East. In both regions, the same forces that are hostile to genuine emancipation are pursuing an identical goal: the strengthening or reestablishment of imperialist domination in order to ensure control over the flow of wealth.
380.	The continuing plot of imperialism and its Zionist tool is designed to misrepresent the realities of the problem that lies at the very heart of the entire Middle East question: the right of the Palestinian people to a national existence in their own homeland. And at a time when this plot is spreading and is being implemented from an unexpected source—a fraternal front-line country—we in this Organization must be more than ever aware of the fact that, if we are to remain faithful to our ideals of solidarity and commitment to just causes, any solution to this problem must necessarily involve the restoration to the Palestinian people of all their national rights that have been recognized and solemnly proclaimed by the entire international community.
381.	Realizing the seriousness of the threat hanging over the future of the Palestinian people, the Arab nation, Africa, the Islamic peoples, the non-aligned action not only of safeguarding ourselves and our development in all areas, but even, in certain circumstances, of preserving mankind as a whole.
354.	Peace is indivisible. Peace within the boundaries of the developed world does not necessarily mean peace for the world as a whole, just as detente should not simply consist in eliminating tensions in the developed northern part of the planet in order to transfer those tensions to the third world, to the detriment of those who are weakest and poorest in it.
355.	We cannot bring about global and lasting peace without profoundly questioning the present system of international relations, a system which is the root-cause of war, if only by reason of the fact that it was established by a small number of States for their benefit and to the detriment of all the others.
356.	It is abundantly clear today that international economic questions must be seen in terms of world security and that, conversely, world security must be seen in economic terms. The recognition of the predominance of economics is further borne out by the awareness of the impact of "economic factors" on the security of the world.
357.	The crisis which has prevailed since the beginning of the present decade could have brought about a restructuring of the world economy in keeping with the imperative need for a balanced development of the entire planet. That would have been the case had action been taken on the declarations adopted by various special sessions of the United Nations General Assembly devoted to development and to disarmament. But the blind intransigence and, I would even say, the unrepentant selfishness of the wealthy countries have unfortunately ruled otherwise.
358.	In the face of a situation which is becoming intolerable, the international community, as if beset by impotence, seems resigned to events. In this connexion the paralysis which is a characteristic feature of present international economic negotiations stands in stark contrast with the professions of faith in dialogue, the regularity of which can no longer disguise their Platonic nature.
359.	Is it not in fact the logic of confrontation which continues to predominate? Growing protectionism with regard to the products of the South and the manipulation of gold, of reserve currencies and of the monetary system generally speaking in order to serve the sole interests of the wealthy countries, not to mention the devising of doctrines of military intervention towards certain countries of the South, can hardly be said to reflect a spirit of co-operation.
360.	Now, therefore, can we be surprised at the legitimate reaction of those developing countries in a position slightly to offset the effects on their economies of imported inflation and the depreciation of reserve currencies?
361.	We are forced to note that, to say the least, awareness is lagging behind actuality. Indeed, at a time when interdependence among nations, although it is still unbalanced, is now becoming a reality, the developed countries continue in their own contexts to seek solutions to their own problems without really being concerned about the impact which those solutions might have on the economies of the countries of the third world.
362.	The joint search for solutions to international economic problems should not be confined, as certain countries have suggested, to the question of energy alone. Far be it for us to underestimate the importance of this matter, whether it be a question of its trade aspects or the imperative need for us all to ensure a smooth transition to the utilization of new sources of energy. But it would be mistaken to believe, or even to give the impression, that a selective approach of this kind could have any chance of success. Indeed, if it is true that international co-operation is necessary in this area, as in others which are of fundamental importance such as development, world trade, raw materials and financial and monetary matters, the very interdependence of these problems means that this co-operation can be effective Only in terms of a global approach and on the basis of equity and mutual interest.
363.	On the basis of this premise, and having learned from past experience, Algeria at the Sixth Conference of Heads of State or Government of Non-Aligned Countries, held in Havana, proposed conducting with the developed countries global negotiations on international economic co-operation for development. Representatives are now familiar with this proposal, since it has already been officially introduced by the Group of 77 at the last session of the Committee of the Whole Established under General Assembly Resolution.
364.	Global negotiation by its very nature makes It impossible to give precedence to any particular topic over the others which have to be considered. This type of negotiation necessarily means that there has to be a concurrent consideration of all the subjects that have been identified, whether in the area of energy, financing and currency, raw materials, or trade and development, in order to achieve a concrete and coherent set of results affecting all of these questions.
365.	Nor is it a question of proposing new machinery or a new forum. The existing bodies of the General Assembly, which allow of universal participation which is the only guarantee that the interests of all States, large and small, are served, could as we see it be the framework for such negotiation.
366.	It will thus be the first time that a substantive discussion can be initiated under the aegis of this Assembly on topics that are normally dealt with outside or on the fringe of this Organization and in terms of the other components of the new order from which they can no longer be dissociated. After initiatives of restricted negotiation proved fruitless in the absence of a genuine mandate conferred upon the negotiating countries by the rest of the international community, these questions- will be taken up in an integrated way also for the first time by the community of nations.
367.	In doing this, we will only be recognizing the obvious fact that a global problem demands a global solution, since no country is free from its obligation to contribute, according to its means, of course, to bridge the growing gap between opulence and destitution which is endangering the survival of us all. 
368.	The success of these planned global negotiations will of course be far from having been achieved simply by reason of any decision taken on the subject by the present session. It will essentially depend on a positive change in the attitude of the developed countries, or even an actual conversion in certain cases vis-a-vis the ideals inherent in the new international order.
369.	We can never overstress the fact that the new international economic order is fundamentally a political objective. It is a question of forging a more just and more equitable world, without which the sources of friction and even confrontation will only grow apace. Our global negotiation is a first genuine step towards establishing new relations between men, thus providing future generations of this earth with a calmer future.
370.	In our world which is so grievously in need of justice, development and freedom, a structural revolution should therefore be set under way. This structural revolution put an end to political and economic "order" which the inequities inherent in it have completely condemned. This structural revolution will get our world out of this aberrant system which belongs to a stone-age mentality. The community of the poor, those who have been perennially forgotten by history, are clamouring for the advent of this new structural revolution. But we would also appeal to the community of the wealthy, also and above all, to work to bring this about so that it can be part of the history of mankind. The task undoubtedly requires changes, even far-reaching upheavals.
371.	We must all be the architects of this change, the extent of which is unprecedented in the history of mankind. The road is long, in keeping with such a gigantic goal. However, we are condemned to work together. Although today our world consists of the wealthy and the deprived, of takers and taken, our humanity will not be advanced by our building the world—even were it possible to do so—on the basis of an inverted equation in which the rich would be relegated to the status of the poor and vice versa. On the contrary, all men must work towards integrated, balanced and genuinely concerted development.
372.	In this task for the good of all mankind there is no place for short-term solutions. It is to the benefit of all to initiate a permanent and sincere dialogue and to inform it with a constructive spirit in order that the just interests of each of us can be clearly perceived and be given legitimate satisfaction.
373.	The international community is more than ever aware of the extreme gravity of certain situations in the world and of the serious risk of their spreading. It is encouraging, however, that in the face of the continual denial of the rights of peoples, international solidarity is growing ever stronger. The legitimate representatives of struggling peoples have been recognized and acknowledged by an ever-growing majority of the international community.
374.	In this connexion, SWAPO and the Patriotic Front of Zimbabwe were recently received in Havana as full members of the family of non-aligned nations. The PLO, apart from the natural solidarity it has long enjoyed from the non-aligned countries, is today recognized as the sole and legitimate representative of the Palestinian people by a growing number of countries.
The Frente POLISARIO, whose struggle has attested to the national existence of the people of Western Sahara, has gained international acceptance, as borne out by the recognition by many States of the Saharan Arab Democratic Republic in recent months.
375.	These political and diplomatic successes are of course highly significant of the vitality and youth of the struggle of peoples for recognition of their rights, but they also remind us that the world in which we live is still marked by an antagonism that pits the forces of domination and enslavement against the forces of liberation and emancipation.
376.	In this connexion, southern Africa is a gigantic base from which racist regimes and imperialism— whose faithful agents they are—are launching their offensives against our freedom, our dignity, our independence and our resources.
377.	The corner-stone of the imperialist strategy is made up of the desire to set up a system of power that gives the appearance of change but leaves the foundations intact. In Rhodesia and Namibia, an attempt is being made to impose a uniform policy to the detriment of the rights of the peoples of that region, whose legitimacy has been firmly recognized by the international community.
378.	Our duty today is not only to affirm our solidarity and give concrete expression to our support for the peoples of southern Africa. Our duty is to go even Further and to take the necessary steps required by the exceptional seriousness of a situation that has been going on for more than 30 years in the form of an arrogant defiance of the international community as a whole. Our Organization must take historic decisions on this matter here and now. The Charter, as we know, provides ample means for doing so. Along with the solutions provided to us by the Charter, we must solemnly remind the Powers that are directly or indirectly supporting the racist regimes of their grave responsibilities and take vigorous initiatives to forge in a definite way the destiny of southern Africa.
379.	The strategy being employed in Africa finds its logical extension in the Middle East. In both regions, the same forces that are hostile to genuine emancipation are pursuing an identical goal: the strengthening or re-establishment of imperialist domination in order to ensure control over the flow of wealth.
380.	The continuing plot of imperialism and its Zionist tool is designed to misrepresent the realities of the problem that lies at the very heart of the entire Middle East question: the right of the Palestinian people to a national existence in their own homeland. And at a time when this plot is spreading and is being implemented from an unexpected source—a fraternal front-line country—we in this Organization must be more than ever aware of the fact that, if we are to remain faithful to our ideals of solidarity and commitment to just causes, any solution to this problem must necessarily involve the restoration to the Palestinian people of all their national rights that have been recognized and solemnly proclaimed by the entire international community.
381.	Realizing the seriousness of the threat hanging over the future of the Palestinian people, the Arab nation, Africa, the Islamic peoples, the non-aligned countries and many other States have denounced the Camp David and Washington accords. This unprecedented surge of solidarity is continuing to spread to other parts of the world where the resistance of the Palestinian people under the leadership of the PLO, their sole legitimate representative, is scoring brilliant successes, as befits the justice of their cause and the noble ideals of their struggle.
382.	The remarkable recognition accorded to the PLO is the most concrete proof that such accords run counter to the tide of history because they ignore the national rights of the Palestinian people, their right to self-determination and their right to return to their homeland.
383.	The situation in the Middle East is already explosive enough, without the serious events that are so dangerously affecting the sovereignty and integrity of Lebanon. What has been going on for so long in that afflicted country also bears the imprint of Zionism.
384.	Israeli plans for aggression and the plunder of the Arab nation are in fact evidenced by the serious events occurring in Lebanon. Israel is pursuing a dual goal there, as we all know.
385.	In the context of its policy of controlling the entire region, Israel is occupying part of Lebanese territory, violating the sovereignty of that State, fomenting secessionist trends and continuing to create, promote and support every disruptive factor in Lebanon. At the same time, it is seeking to wipe out Palestinian resistance and is attacking the Palestinians who sought refuge in Lebanon.
386.	The international community must shoulder its responsibilities in order to safeguard the sovereignty and territorial integrity of Lebanon and to put an end to the Israeli acts of aggression against the fraternal Lebanese people. In order to be successful in this endeavour, we must realize that only a comprehensive settlement in the Middle East can restore peace. This is the obvious lesson to be drawn from the repeated events in Lebanon.
387.	The file on the Western Sahara has now been spread before the entire international community; the facts are clear to everyone by now: it is a problem of thwarted decolonization, and no one can any longer question this glaring fact.
388.	The issue of Western Sahara involves a national liberation struggle waged by a valiant people resolved and prepared at all costs to liberate this occupied home-land and achieve recognition of its legitimate national rights.
389.	In view of the grave events which have continuously beset that region for four years, the Western Sahara question is now clearly perceived in the light of all its effects on the peace, stability and security of all the peoples inhabiting that part of the African continent.
390.	Mindful of all the dangerous consequences inherent in a conflict between the people of Western Sahara and the occupants of its national territory, the OAU two months ago assumed its full responsibilities during the sixteenth ordinary session of its Assembly of Heads of State and Government in Monrovia, and identified the principles and effective measures for attaining a just and final settlement of this problem, in keeping with its goals and traditions 
391.	The recommendations of the OAU Ad Hoc Committee of Heads of State on Western Sahara and the decision taken by the OAU Assembly at its sixteenth ordinary session on 20 July last are a new and important component of the history of this issue and at the same time mark a decisive stage in the search for a just political solution to this problem.
392.	The agreements concluded on 5 August last between Mauritania and the Frente POLISARIO are another decisive contribution to a peaceful and just solution to the conflict, and the military occupation of the part previously administered by Mauritania— "Tins-El-Gharbia"—by the military forces of a neighbouring country can in no way stem the implacable course of history.
393.	Noting that turn of events, the non-aligned movement, in the Final Declaration of the Sixth Conference, in Havana, unambiguously endorsed the right of the people of Western Sahara to self-determination and independence, and expressed its deep disapproval at the fact that Morocco had extended its military occupation.
394.	Considering all the dangerous consequences of a conflict between the people of Western Sahara, under the leadership of the Frente POLISARIO, and the occupiers of its national territory, our Organization is in duty bound to assume its full responsibility for maintaining peace and security. Following the lead of the OAU and the non-aligned movement, it should make its full contribution to the achievement of a just and final settlement in keeping with the purposes and principles of its Charter and with resolutions it has already adopted. Here again, the spirit of the times demands that we make such a contribution, thus signifying our faithfulness to the ideals of our Charter, and at the same time rendering justice to a valiant people struggling for its legitimate rights.
395.	Many other problems beset our world and prompt the concern of our General Assembly, as is borne out by the number and variety of items on our agenda. They all reflect the fact that our community is embarked on a long and arduous course, one in which the political will to reach a solution to all the problems which concern us and often directly affect the very future of our world is not always evident.
396.	The United Nations, a valuable tool for universal dialogue, and an irreplaceable channel for the progress of our world, should remain the guarantor of a future filled with hope.
397.	The elimination of conflicts and tensions, and the solution of our problems, require decisions in keeping with our Charter in order for us to take up the challenges to the international community in all areas affecting the search for peace, security and genuine co-operation for the development and well-being of all nations.
